Case 1:18-cr-20953-MGC Document 80 Entered on FLSD Docket 11/27/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-20953-CR-COOKE


  UNITED STATES OF AMERICA

  vs.

  TERRANCE REYNOLDS,

         Defendant.
  _______________________________________

                                     PRETRIAL STATEMENT

         The United States, through undersigned counsel, files this written statement in compliance

  with the Court’s November 20, 2019, oral order. The below statements set forth a list of the prior

  pre-trial agreements between the parties and pretrial rulings of the Court.

         1. Criminal History: The parties stipulated and agreed that the prior convictions listed in

  the attached chart (Exhibit A) are the only convictions that may be used for impeachment.

  Impeachment evidence will not include the underlying facts of the prior convictions. Arrests, as

  well as misdemeanor and juvenile criminal history, will not be used for impeachment purposes or

  mentioned at any time in front of the jury during the course of the trial. Exhibit A has been updated

  to reflect Brendan Butler’s sentence as modified by the Court on November 18, 2019, see United

  States v. Brendan Butler, No. 1:18-cr-20298-MGC, ECF No. 37.

         2. Rule 902(11) Certifications: The government has provided the defense with several

  executed certifications regarding the authenticity of documents that it intends to introduce at trial.

  Counsel for the defense has reviewed these certifications and stipulates and agrees that the

  documents and records certified by the Sprint records custodian, Hillary Rapson, and the FDC
Case 1:18-cr-20953-MGC Document 80 Entered on FLSD Docket 11/27/2019 Page 2 of 5




  Administrative Temporary Reassignment Letters for Terrance Reynolds and Brendan Butler,

  certified by Florida Department of Corrections records custodians, Jeremy A. Harris and Jimmy

  Love, are authentic and admissible at trial under Federal Rules of Evidence 803(6) and 902(11),

  and there is thus no need to call a records custodian to admit these documents at trial. Counsel for

  the defense has likewise reviewed the T-Mobile documents and records contained in and

  previously admitted at trial as Government Exhibits 32 and 33, and stipulates and agrees that they

  are authentic and admissible at trial under Federal Rules of Evidence 803(6) and 902(11), and there

  is thus no need to call a records custodian to admit these documents at trial.

         3. Evidence of Good Character: In many cases, especially when defendants are former

  law enforcement officers, evidence of good character exists. The parties have stipulated and

  agreed that evidence of the defendant’s good character (e.g., commendations, favorable ratings by

  supervisors, good acts, etc.) will not be mentioned at any time in front of the jury during the course

  of the trial. The Government will also abide by this stipulation with regard to its witnesses.

         4. FDOC Prior Use of Force Investigations: The Government’s discovery included six

  prior use of force investigatory reports completed by the Florida Department of Corrections

  (FLDOC). Four of these pertain to the defendant, one pertains to former Sgt. Brendan Butler, and

  one pertains to Correctional Officer Alicia Owens. In lieu of seeking the admission of these reports

  into evidence, the parties have agreed that the following stipulation will be read to the jury: “At all

  times relevant to this case, Terrance Reynolds, Brendan Butler, Alicia Owens, Tanya McLeod,

  and Keaon Talley were aware of the Florida Department of Corrections rules and procedures

  regarding reporting any incidents involving the use of force.”

         5. Transcripts: The Inspector General for the FLDOC conducted interviews of various

  employees about the events that form the basis for this case. Transcripts of these recordings were



                                                    2
Case 1:18-cr-20953-MGC Document 80 Entered on FLSD Docket 11/27/2019 Page 3 of 5




  prepared and turned over in a timely fashion to the defense. The parties agree that they will not

  raise any issues concerning the accuracy of the transcripts.

         6. Fed. R. Evid. 404(b): The Court granted in part and denied in part the Government’s

  motion to admit certain evidence pursuant to Fed. R. Evid. 404(b), which the Government outlined

  in its Notice of Intent To Rely on FRE 404(b)(2)/Inextricably Intertwined Evidence, ECF No. 27,

  at p. 3-5; see also Supplement to Notice of Intent to Rely on FRE 404(b)(2)/Inextricably

  Intertwined Evidence, ECF No. 48. Specifically, the Court ruled that Officer Judson Leopold

  would be permitted to testify, consistent with his grand jury testimony, about witnessing the

  defendant and Sgt. Brendan Butler assault inmates. As described in the Government’s Notice:

          Officer Judson Leopold testified that he was frequently assigned to work with both
          the defendant and Sgt. Butler in a position known as “Security 9,” which provided
          security to the prison yard and acted as a rover, to go where additional assistance
          was needed. During the time that Officer Leopold worked with Sgt. Butler, prior
          to March 27 and 28, 2017, Leopold testified that he witnessed both the defendant
          and Sgt. Butler assault inmates, GJ Tr. 14:6-15:17, and could not count the number
          of times he had seen this. GJ Tr. 26:6-15:17. When he saw Butler and Reynolds
          being called to go somewhere, Leopold said “I’m going to the other direction.” GJ
          Tr. 26: 18-22. Leopold also testified that Butler and Reynolds spoke with him and
          others on March 27, 2017, shortly after the mop closet assault, bragging about
          what had occurred. Despite this conversation and the benefit of his knowledge
          regarding Reynolds’ (and Butler’s) propensity for assaulting inmates, Leopold did
          not report the use of force incident as required.
  ECF No. 27, at p. 4.

         The Court excluded testimony, outlined in the Fed. R. Evid. 404(b) Notice, by

  Officer Alicia Owens, Sgt. Butler, and Sgt. McLeod regarding the defendant’s reputation

  for using force at the prison and knowledge that the defendant was “an enforcer” who was

  called in to handle situations with inmates that had gotten out of control. The Court warned,

                                                   3
Case 1:18-cr-20953-MGC Document 80 Entered on FLSD Docket 11/27/2019 Page 4 of 5




  however, that should the defendant open the door to such reputation evidence, the Court

  would likely admit it.

         WHEREFORE, the United States respectfully submits it has complied with the

  requirements of the Court’s November 20, 2019, oral order.


                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY


                                                    /s/ Robert K. Senior
                                                    Robert K. Senior
                                                    Assistant United States Attorney
                                                    Florida Bar No. 779407
                                                    99 Northeast 4th Street, Ste. 800
                                                    Miami, Florida 33132-2111
                                                    Tel: (305) 961-9291
                                                    Fax: (305) 530-7087
                                                    Email: Robert.Senior@usdoj.gov

                                                    /s/ Brian Dobbins
                                                    Brian Dobbins
                                                    Assistant United States Attorney
                                                    Court ID No. A5501182
                                                    99 Northeast 4th Street, Ste. 800
                                                    Miami, Florida 33132-211
                                                    Tel: (305) 961-9304
                                                    Fax: (305) 530-7087
                                                    Email: Brian.Dobbins@usdoj.gov

                                                    /s/ Samantha Trepel
                                                    Samantha Trepel
                                                    Court ID No. A5501689
                                                    Trial Attorney, Civil Rights Division
                                                    U.S. Department of Justice
                                                    950 Pennsylvania Avenue, NW
                                                    Washington, DC 20530
                                                    Tel: (202) 305-3204
                                                    Fax: (202) 514-8336
                                                    E-mail: samantha.trepel@usdoj.gov



                                                4
Case 1:18-cr-20953-MGC Document 80 Entered on FLSD Docket 11/27/2019 Page 5 of 5




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 27, 2019, a true and correct copy of the foregoing
  was served upon all parties via the ECM/ECF system.

                                            s/ Samantha Trepel
                                            Samantha Trepel
                                            DOJ Trial Attorney




                                              5
